260 U.S. 316 (1922)
SOUTHERN RAILWAY COMPANY
v.
CLIFT.
No. 107.
Supreme Court of United States.
Argued November 21, 1922.
Decided December 4, 1922.
ERROR TO THE SUPREME COURT OF THE STATE OF INDIANA.
*317 Mr. John D. Welman, with whom Mr. L.E. Jeffries, Mr. Alexander Pope Humphrey, Mr. Edward P. Humphrey and Mr. Lucius C. Embree were on the brief, for plaintiff in error.
Mr. Thomas Morton McDonald for defendant in error.
*318 MR. JUSTICE McKENNA delivered the opinion of the Court.
The case is concerned with a statute of Indiana under which judgment was obtained against the Railway Company upon a claim for damage to property which it received for transportation within the State.
A motion is made by defendant in error to dismiss the writ of error, this Court, it is contended, being without jurisdiction. The grounds of the motion are specified as follows: (1) The judgment at the time the transcript was filed had not become final. (2) It did not decide any federal question.
To sustain the first ground, it is said, that under the law of the State, within sixty days after the termination of the case by the Supreme Court "either party may file a *319 petition for a rehearing." [Burns' Revision, 1914, § 704.] From this it is deduced and contended that the successful as well as the unsuccessful party in the action may file a petition for rehearing and that until the expiration of the time for the exercise of the right the judgment does not become final. The contention is curious. Legal procedure is a facility of rights and, rights achieved, its purpose is done. A successful litigant does not need the delay and provision of a rehearing. He has more efficient and enduring relief. His affliction may be solaced by not enforcing the victory which is the cause of it. The contention of defendant in error is so obviously untenable that further comment upon it would be the veriest supererogation.
In support of the second ground it is pointed out that the judgment to which the writ of error is directed was rendered on a second appeal and that the court decided that the decision "on the first appeal is the law of the case." It is hence asserted that it was res judicata and precluded dispute, and that, therefore, the decision rested upon an independent ground not involving a federal question and broad enough to maintain the judgment. For this Northern Pacific R.R. Co. v. Ellis, 144 U.S. 458, 464, is cited. That case does not determine this one. That case was constrained by the law of the State; such constraint does not exist in the present case. The constitutional question involved was considered and decided. The prior ruling may have been followed as the law of the case but there is a difference between such adherence and res judicata; one directs discretion, the other supersedes it and compels judgment. In other words, in one it is a question of power, in the other of submission. Remington v. Central Pacific R.R. Co., 198 U.S. 95, 99; Messenger v. Anderson, 225 U.S. 436, 444. The court in the present case, as we have said, considered the constitutional question presented and decided against it, and to *320 review its decision is the purpose of this writ of error. The motion to dismiss is denied.
The merits of the case are concerned with the validity of a statute of the State of Indiana passed in 1911 [Acts 1911, c. 183] providing for the presentation of claims for loss or damage to freight transported wholly within the State.
A section of the act requires the claimant to present his claim within four months, and another section (3) prescribes the action and the time of action of the railroad company. It is as follows: "That every claim for loss of or damage to freight transported wholly between points within the State of Indiana may be presented to the agent of the carrier who issued the receipt or bill of lading therefor or to the freight agent or representative of such carrier at the point of destination, or to any freight agent of any carrier in whose possession such freight was when lost or damaged, and when so presented shall be paid or rejected by such carrier within ninety days therefrom, and if neither paid nor rejected in whole or in part within such time, such claim shall stand admitted as a liability due and payable to the full amount thereof against any such carrier, and may be recovered in any court having competent jurisdiction. . . ."
The assignments of error assail the quoted section as offensive to the Fourteenth Amendment of the Constitution of the United States, and in specification it is contended that the judgment of the court in sustaining the statute and in rendering judgment against the Company for the full amount of the claim presented, together with interest, upon the pleadings in the case, denied to the Company the right to defend the case on the merits as to the amount defendant in error was damaged and whether he was damaged at all.
The invocation of the Company is of the due process clause of the Fourteenth Amendment. It is admitted the *321 effect of the decisions of this Court is that the relation of carriers and shippers is "a relation so peculiar as to render valid a classification based upon it." If there may be class assignment, there may be class legislation. In other words, under the concession and the decisions that compel it, railroads have special characteristics and duties, and the legislation that is considerate of and appropriate to those characteristics and duties is due process of law. And this obviously. The service of a railroad is in the public interest; it is compulsory, and its purpose and duty are the transportation of persons and things promptly and safely, and the purpose and duty are fortified by responsibility for neglect of them or violation of them. And legislation may make an element of responsibility an early payment of loss or notification of controversy that responsibility may be enforced if it exist. In the legislation under review there is no impediment to investigation. Considering the facilities of the railroad company there is time for investigation and what can be discovered by it, and if controversy is resolved upon, the procedure of the law and the principles which direct the decisions of the law are available against the claim in whole or in part. Counsel is, therefore, in error, in the statement that the statute prohibits the railroad "from contesting the justice of a claim which has been presented to it, and from showing, even though the claim is justified to a certain amount, it is not just to the extent claimed."
The Company cites cases to sustain its contention that the statute of the State is unconstitutional. We do not review them because we consider that they are not analogous or pertinent. They were not concerned with the time of the presentation of claims simply and suit upon them as in the Indiana statute. They were concerned with elements or conditions of liability in addition to the claims. Other cases which, in candor, the Company has cited oppose its contention. In Seaboard Air Line Ry. v. *322 Seegers, 207 U.S. 73, a statute of South Carolina was held valid imposing a penalty of fifty dollars on all common carriers for failure to adjust damage claims within forty days from the time of demand. The statute was considered as not one of the mere refusal to pay a claim nor was it decided to have that objection because a penalty of fifty dollars could be imposed in case of recovery in court. The penalty was considered a legal deterrent upon the carrier in refusing the settlement of just claims and as compensation for the trouble and expense of suit. In Yazoo & Mississippi Valley R.R. Co. v. Jackson Vinegar Co., 226 U.S. 217, the penalty prescribed was decided to be a reasonable incentive for the prompt settlement, without suit, of just demands of a class admitting of special legislative treatment. To the same effect are Kansas City Southern Ry. Co. v. Anderson, 233 U.S. 325; Missouri, Kansas & Texas Ry. Co. v. Cade, 233 U.S. 642, and Chicago & Northwestern Ry. Co. v. Nye Schneider Fowler Co., ante, 35.
In attempting to minimize these cases or exclude them from authority it seems to be contended, certainly implied, that by the statute, in case of suit by a claimant, he is excused from establishing his claim. The contention is untenable. The statute is clear and direct in its requirements. If the claim is just, there is no injustice in requiring its payment, if the claim is deemed by the company to be unjust, the statute requires a declaration of the fact by its rejection. Upon rejection, suit, of course, must be brought for it and it must be established. No penalty is imposed for its rejection nor increase of its amount in consequence of rejection.
Judgment affirmed.